Case 1:19-cv-00128-SPW Document 87 Filed 07/14/20 Page 1 of 1

IN THE UNITED STATES DISTRICT COURT

FOR THE DISTRICT OF MONTANA JUL 13 2020
BILLINGS DIVISON Clerk, US Distt Cour
Billings
NEIGHBORS AGAINST BISON Case No. 1:19-cv-128-BLG-SPW

SLAUGHTER, et al.,
ORDER

Plaintiffs,
Vv.

The NATIONAL PARK SERVICE, et

al.,

Defendants.

 

 

Upon the Parties’ Joint Motion to Stay (Doc. 85), and for good cause
appearing,

IT IS HEREBY ORDERED that, with one exception, the Court STAYS all
briefing on Defendants’ Motion for Voluntary Remand (Doc. 84) and the other
deadlines in this case until July 30, 2020. On that date, the parties shall propose a
joint schedule for the next steps in this case.

The Clerk of Court is directed to notify counsel of the making of this Order.

DATED this_ /Y” of July, 2020.

ss

“SUSAN P. WATTERS
United States District Judge
